Case: 18-60041      Document: 00515024539         Page: 1    Date Filed: 07/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 18-60041
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            July 8, 2019
                                                                            Lyle W. Cayce
NEWAY TESFAYE MEHARI,                                                            Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A212 904 277


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Neway Tesfaye Mehari, a native and citizen of Ethiopia, has filed a
petition for review of the Board of Immigration Appeals’s (BIA) decision to
dismiss his appeal of the immigration judge’s order denying his application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).        In dismissing Mehari’s appeal, the BIA affirmed the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60041      Document: 00515024539   Page: 2   Date Filed: 07/08/2019


                                 No. 18-60041

immigration judge’s adverse credibility determination and finding that Mehari
failed to submit reasonably available corroborating evidence.
      As an initial matter, we lack jurisdiction to consider Mehari’s
unexhausted request for this court to adopt the legal analysis utilized in the
Ninth and Third Circuits regarding corroborating evidence. See Omari v.
Holder, 562 F.3d 314, 321 (5th Cir. 2009). The decision of the BIA to affirm
the immigration judge’s adverse credibility determination is supported by
substantial evidence. See Wang v. Holder, 569 F.3d 531, 536-38 (5th Cir. 2009).
In addition, Mehari has failed to show that the record compels us to overturn
the BIA’s determination with respect to his failure to present reasonably
available corroborating evidence. See Rui Yang v. Holder, 664 F.3d 580, 584-
87 (5th Cir. 2011). Accordingly, Mehari’s asylum and withholding of removal
claims fail. See id. at 587-88; Wang, 569 F.3d at 533, 540. The adverse
credibility determination also defeats Mehari’s CAT claim. See Efe v. Ashcroft,
293 F.3d 899, 907 (5th Cir. 2002).
      The petition for review is DENIED in part and DISMISSED in part for
lack of jurisdiction.




                                       2